Maloney v DeRoberts (2021 NY Slip Op 07430)





Maloney v DeRoberts


2021 NY Slip Op 07430


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, AND WINSLOW, JJ.


1045 CA 21-00431

[*1]ROBERT MALONEY AND MARILYN MALONEY, PLAINTIFFS-RESPONDENTS,
vDEAN DEROBERTS, M.D., JENA MURPHY, FNP-C, AND DEROBERTS PLASTIC SURGERY, PLLC, NOW KNOWN AS SYRACUSE PLASTIC SURGERY, PLLC, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


ADDELMAN CROSS & BALDWIN, PC, BUFFALO (JESSE B. BALDWIN OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
ROBERT E. LAHM, PLLC, SYRACUSE (ROBERT E. LAHM OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), entered February 9, 2021. The order denied the motion of defendants Dean DeRoberts, M.D., Jena Murphy, FNP-C, and DeRoberts Plastic Surgery, PLLC, now known as Syracuse Plastic Surgery, PLLC, to dismiss in part the amended complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court